Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the Comptroller which denied petitioner’s application for accidental disability retirement benefits. The Comptroller is vested with exclusive authority to determine applications for retirement (Retirement and Social Security Law, § 74), and " 'If reasonable minds might fairly differ’ as to whether there was or was not an accident, 'the Comptroller’s independent judgment must be accepted’ ” (Matter of Croshier v Levitt, 5 NY2d 259, 265). Since there is evidence in the record from which the Comptroller could conclude that petitioner’s disability resulted from physical strain in the ordinary performance of his duties, the denial of petitioner’s application for accidental disability benefits must be confirmed (Matter of Déos v Levitt, 62 AD2d 1121). Determination confirmed, and petition dismissed, without costs. Ma-honey, P. J., Greenblott, Staley, Jr., Main and Mikoll, JJ., concur.